Citation Nr: 1520095	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-10 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of methicillin-resistant staph aureus (MRSA) infection, status post triple bypass surgery and left great toe amputation.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served in the United States Coast Guard from November 1969 to November 1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, as support for this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing). A transcript of the hearing is in the claims file, so of record.

The claim requires further development before being decided on appeal, so the Board is REMANDING it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this remand, but rather than immediately deciding this claim for § 1151 compensation, it is necessary to ensure there is a complete record so the Veteran is afforded every possible consideration.

The Veteran contends he has an additional disability, namely, complications of an MRSA infection, because of VA medical treatment.  When a Veteran has additional disability as the result of VA hospital care, medical or surgical treatment, and the proximate cause of the disability was VA fault, compensation is awarded in the same manner as if the additional disability was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a) (2014).

To establish causation, evidence must show that the VA medical treatment at issue resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361(d)(2).  The U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) rather recently clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case.  See Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013).

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his or her representative's informed consent.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).


The Veteran contends that an April 2009 coronary bypass surgical procedure done by VA and subsequent VA care caused his MRSA infection and its residuals.  (See July 2011 fully-developed claim for compensation).  His attorney further argues that the medical treatment notes of record do not reflect that the Veteran was properly informed on the possible health risks associated with his care, specifically, the risk of MRSA.  (See hearing transcript page 3).  The claims file does contain annotations that the Veteran consented to medical treatment in regards to his surgery and subsequent MRSA infection.  However, the claims file does not contain actual informed consent forms notifying him of the expected benefits and reasonably foreseeable associated risks in regard to his coronary bypass surgery and subsequent medical treatment.  And as these informed consent forms are pertinent to his claim, an attempt must be made to obtain them from the VA Medical Centers (VAMCs) in Togus and West Roxbury where the treatment in question occurred.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Try and obtain the informed-consent forms concerning the medical treatment and surgical procedures at issue, dating from March 2009 to the present.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his attorney a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Veterans Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Veterans Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

